Exhibit 99.1 FOR IMMEDIATE RELEASE At Heska Corporation: Jason Napolitano, Executive Vice President & CFO (970) 493-7272, Ext. 4105 Heska Announces Q1 2010 Results Company Reports Net Cash Position for 2nd Consecutive Quarter LOVELAND, CO, May 6, 2010 Heska Corporation (NASDAQ: HSKA, “Heska” or the “Company”) today reported financial results for its first quarterendedMarch 31, 2010. “We knew we would face a difficult comparison this quarter as we had exclusive rights to our former handheld blood analysis instrument in the first quarter of 2009 and sold the last of our remaining inventory in this area in the first quarter of 2010. Sales of consumables in this area declined by $2.7 million on a year-over-year basis as a result. Total revenue from other Core Companion Animal Health products was up year-over-year,” said RobertGrieve, Heska’s Chairman and CEO.“We also recognized a reserve of $1.0 million due to unexpectedproduction issues in our OVP segment. We have beenfocused on resolving the current issue and preventing future problems.” Investor Conference Call Management will conduct a conference call on Thursday, May 6, 2010 at 9:00 a.m. MDT (11:00a.m. EDT) to discuss thefirst quarter 2010 financial results.To participate, dial (877) 941-6012 (domestic) or (480) 248-5085 (international); the conference call access number is 4293959.The conference call will also be broadcast live over the Internet at http://www.heska.com.To listen, simply log on to the web at this address at least ten minutes prior to the start of the call to register, download and install any necessary audio software.Telephone replays of the conference call will be available for playback until May 20, 2010.The telephone replay may be accessed by dialing (800) 406-7325 (domestic) or (303) 590-3030 (international).The webcast replay may be accessed from Heska’s home page at www.heska.com until May20 2010. About Heska Heska Corporation (NASDAQ: HSKA) sells advanced veterinary diagnostic and other specialty veterinary products.Heska’s state-of-the-art offerings to its customers include diagnostic instruments and supplies as well as single use, point-of-care tests, pharmaceuticals and vaccines.The company’s core focus is on the canine and feline markets where it strives to provide high value products and unparalleled customer support to veterinarians.For further information on Heska and its products, visit the company’s website at www.heska.com. Forward-Looking Statements This announcement contains forward-looking statements regarding Heska’s future financial and operating results.These statements are based on current expectations and are subject to a number of risks and uncertainties.Investors should note that there is an inherent risk in using past results, including trends, to predict future outcomes.In addition, factors that could affect the business and financial results of Heska generally include the following: uncertainties related to the performance of third parties to whom Heska has granted substantial marketing rights including, but not limited to,Schering-Plough Animal Health Corporation; risks related to the product under review in Heska’s Other Vaccines, Pharmaceuticals and Products segment, or OVP, for potential destruction and replacement and the ultimate economic impact of these activities; uncertainties related to the future success of Heska’s efforts to prevent the production of non-compliant products in its OVP segment; uncertainties related to Heska’s ability to market and sell its products successfully and economically;risks related to Heska’s reliance on third-party suppliers, which is significant; competition; risks related to Heska’s ability to maintain its listing on the NASDAQ Capital Market; uncertainties related to Heska’sability to maintain all regulatory compliance required to continue to manufacture and sell vaccines and pharmaceuticals; uncertainties related to the impact of transferrestrictions on Heska’s stock, which were approved by Heska stockholders at Heska’s Annual Meeting of Stockholders on May 4, 2010;and the risks set forth in Heska’s filings and future filings with the Securities and Exchange Commission, including those set forth in Heska’s Annual Report on Form 10-K/A for the year ended December31, 2009. Financial Table Follows: Consolidated Statements of Operations In Thousands, Except per Share Amounts (unaudited) Three Months Ended March31, Revenue, net: Core companion animal health $ $ Other vaccines, pharmaceuticals and products Total revenue, net Cost of revenue Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) Interest and other expense, net Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Basic net income (loss) per share $ $ ) Diluted net income (loss) per share $ $ ) Shares used for basic net income (loss) per share Shares used for diluted net income (loss) per share Balance Sheet Data In Thousands (unaudited) December 31, March31, Cash and cash equivalents $ $ Total current assets Total assets Line of credit Current portion of long-term debt Total current liabilities Stockholders’ equity ###
